WALKER, P. J.
The appellant’s motion to establish a bill of exceptions is overruled. The record shows that the judgment of the court __ below was entered on March 15, 1910. The paper which the' appellant claims was a correct bill of exceptions was not presented to the trial judge within 90 days from that day, as required by statute, and the appplication to establish the alleged bill of exceptions was not filed in the Supreme Court within 60 days from the alleged refusal or failure of the trial judge to sign the same, as also required by statute. Code, §§ 3019, 3021.
The ruling of the court on the demurrers to pleas 3, 4, 5, and 8 are embraced in one' assignments of error. The *630appellant can take nothing by this assignment, unless each of the rulings mentioned in it was erroneous.—Brent v. Baldwin, 160 Ala. 635, 49 South. 343.
It is obvious that the demurrer to the eighth plea was properly sustained.
For a like reason the assignment of error embracing the rulings on the demurrers to plea 9 and 10 cannot be sustained, as plea 10 plainly was subject to the demurrers interposed to it.
Affirmed.